.E                          GXCNERAI.
                      OF       TEXAS         .,..',
                 Arrwrm.       TEXAW   78711
                  October        10, 1,9G8         Gad&
                                                          CC?----//hi-
Honora'ble Wilson E, Speir                     opinion NO. ~-286
Texas Department of Public S,afety
5805 Noxth Lamar Blvd,
Box 4085, North Austin Station
Acstin, Texas                                  Re: Payment of Zourt
                                                   costs by the ,Depart-
Dear Colonel Speir:                                ment of Public Safety

           You,have requested an opinion concerning,whether
3 bill rei,:eivedfr~om the County Clerk of Val Verde Cqunty
assessing $21;50 court costs ,ag%inst the State of Texas in
C?,use No; 2545. Georgia Miers Paul v. Texas Department of
Public Safety, may be paid by the Department from its
current appropriation.

           Secti,on 6 of Article VIII of the Constitution of
Texas prov:des that no money shall be drawn from the
treasury but in pursuance of specific appropriations made
by law; Pickle v. Finley, 9L Tex, 484, 44 S.W, 480 (1898)..
In Attorney General Opinion V-554 (19481, the provisi~ons
of the qene:?l~ Approp,riations Act of the 50th Legislature.
Regr~:3? Session, 'tjereconsrrued"a~s',tbey~
                                           relate to' then ~'~ -'
Department of Public Safety, and it US held that no
item of ,approp"iation f~or the Department of Public Safety
could be expended for the payment of court costs, Since
ItezrNo: 55 of the Approp:riation Act involved in Attorney
Gener31 Opinion V-554 11948) was for (3mong other purposes)
t"e purpose of "other necesssry departmental expenses",
such p?.rasewas nor construed to include payment of court
clxits,

           T?r current Appropriation Act (rouse Bill 5.
A&s 60th Legis,l3tur~e(1st Cslled Session     19681 does hot
CorLt~aln3n ~ltem I,?the approp~ri,s
                                   rion to the Deps~rtmen: of
Publ~zc Ssfe t'yspi.cxfysg court costs. Since the Legisl3ture
~:~4d
    made Ian the Gerer31 Appropristisn Act various specific
appropr!sticns for the p2yment of court~costs (Attorney
Gen??i 's Office and R'ighba,yDepsrtnent, among other d~ep3irr~~.
nents of Ststn goverrment.) 3s well as appropri,ations for
operati,ng expenses   I't is our oplnior t'r3
                                            c :t:c Fr'oper



                           -   1395-
Hok, Wilson E, Speir, page 2 (M-286)


construction of the current General Appropriation
Act would exclude the payment of court costs, as was
the result reached in A.ttorney General Opinion V-554.
 619481 of the General Appropriation Act of the 50th
LegisLature,    It is settled law that when the Legis-
lature imposes an additional duty upon an officer and
fails to provide additional compensation therefor,
the officer must nevertheless perform      such duty with-
out tize f~urther~compensation,     Binford v. Robinson,
,112 Tex, 84,, 244 S-V?. 807 (1922)  ~ You are therefore
advised that the court costs referred to in your reqcs,t
are not payable from the current appropriation to the
Department of Public Safety,

                      SUMMARY

          Court costs are not payable from the
     cursent appropriation to the Department of
     Public Safety.




Prepared by dobn Reeves
Assistant Attorney General,

APPROVED:
OPINION COMMITTEE
FJ%ithorne Ph,iliipsl Chairman
Ker~ns Tsylor, CO-Ctrairmar.
JosepF. H, Sk3 rpiey
Fielding Early
Ben H%rr,ison
Ste:ven Hol~l,3i-an        4
A, JG CARUB'B:, JR.
Executive Assistant



                        - 1396   -